Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In light to preliminary claim amendments, claims 21-40 have been submitted for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 21, 27, 30 and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weber et al (hereinafter Weber) US Publication No 20140317021 in view of Pachisia et al (hereinafter Pachisia) US Publication No. 20170323327.

As per claim 21. Weber teaches:
A system for generating synthetic data, comprising: one or more memory units storing instructions; and one or more processors that execute the instructions to perform operations comprising: 
receiving a request to generate a synthetic time-series dataset, the request including a request dataset; 
(paragraphs [0044], [0049], [0056] [0096], [0111], [0158] and [0233])
determining a profile of the request dataset; 
(paragraphs [0044], [0049], [0056] [0096], [0111], [0158] and [0233], wherein historical data is the profile)
Weber does not explicitly teach accessing a distribution model based on the determined profile of the request dataset, the distribution model having been trained to generate synthetic data segments based on distribution measures and segment parameters of actual time series data, however in analogous art of data management, Pachisia teaches:
accessing a distribution model based on the determined profile of the request dataset, the distribution model having been trained to generate synthetic data segments based on distribution measures and segment parameters of actual time series data; 
(Paragraphs [0024], [0026], [0041]-[0042] and [0049], wherein the model is determined to use based data characteristic/profile)
and generating, according to the distribution model, a synthetic time-series dataset.  
(Fig. 1 and paragraphs [0022], [0024]-[0027] and [0041] and [0061])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Weber and Pachisia by incorporating the teaching of Pachisia into the method of Weber. One having ordinary skill in the art would have found it motivated to use the data management of Pachisia into the system of Weber for the purpose of facilitating data manipulation and conducting data analysis.

As per claim 27, Weber and Pachisia teach:
 	The system of claim 21, the operations further comprising searching a model index based on the profile of the request dataset to determine the distribution model.  
(Paragraphs [0024], [0026], [0041]-[0042] and [0049], wherein the model is determined to use based data characteristic/profile)( Pachisia)

As per claim 30, Weber and Pachisia teach:

 	The system of claim 21, the operations further comprising providing the synthetic time-series dataset at least one of a component within the system or a component outside the system.  
(Fig. 1 and paragraphs [0022], [0024]-[0027] and [0041] and [0061])( Pachisia)


Claim 34 is a method claim corresponding to system claim 21 and it is rejected under the same rational as claim 21.

Claims 22-23 and 35-36 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weber and Pachisia in view of Pang et al (hereinafter Pang) US Publication No. 20210117420.

As per claim 22, Weber and Pachisia teach:
The system of claim 21, wherein:
 the operations further comprise generating synthetic segment parameters using a parameter model; 
(Paragraphs [0024], [0026], [0041]-[0042] and [0049])( Pachisia)
and generating the synthetic time-series dataset comprises: 
generating synthetic data segments according to the distribution model; 
(Paragraphs [0024], [0026], [0041]-[0042] and [0049])( Pachisia)
Weber and Pachisia do not explicitly teach and combining the synthetic data segments to generate the synthetic time-series dataset, however in analogous of data management, Pang teaches:
and combining the synthetic data segments to generate the synthetic time-series dataset. 
 (Paragraphs [0014], [0018], [0037] and [0057])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Weber and Pachisia and Pang by incorporating the teaching of Pang into the method of Weber and Pachisia. One having ordinary skill in the art would have found it motivated to use the data management of Pang into the system of Weber and Pachisia for the purpose of synchronizing data and generation time series data.


As per claim 23, Weber and Pachisia and Pang teach:
 	The system of claim 22, wherein combining the synthetic data segments comprises combining the synthetic data segments in two or more dimensions.  
(Paragraphs [0018] and [0087]), wherein the metrics are dimensions)( Pang)

As per claim 25, Weber and Pachisia and Pang teach:
 	The system of claim 22, wherein generating synthetic segment parameters using a parameter model comprises generating a sequence of synthetic segment parameters based on at least one of a segment parameter seed or an instruction to generate a random parameter seed.
(Paragraph [0022])(Pang)

As per claim 26, Weber and Pachisia and Pang teach:
 	The system of claim 25, wherein the sequence of synthetic segment parameters extends forward or backward in time from the segment parameter seed or the random parameter seed.  
(Paragraph [0022])(Pang)


Claims 35-36 and 38 are method claims respectively corresponding to system claims 22-23 and 25 and they are rejected under the same rational as claims 22-23 and 25.


Claims 24 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weber and Pachisia and Pang in view of Lee et al (hereinafter Lee) US Patent No. 10733482.

As per claim 24, Weber and Pachisia and Pang do not explicitly teach parameter model having been trained to generate synthetic segment parameters and segment sizes, however in analogous art of data management, Lee teaches:
 	parameter model having been trained to generate synthetic segment parameters and segment sizes.
 (column 2, lines 37-52 and column 3, lines 16-30 and column 8, lines 42-50)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Weber and Pachisia and Pang and Lee by incorporating the teaching of Lee into the method of Weber and Pachisia and Pang. One having ordinary skill in the art would have found it motivated to use the data management of Lee into the system of Weber and Pachisia and Pang for the purpose of organizing data.


Claims 28 and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weber and Pachisia in view of Li et al (hereinafter Li) US Publication No 20200193288.

As per claim 28, Weber and Pachisia and Pang do not explicitly teach searching the model index comprises searching the model index based on at least one of a model parameter, a model hyperparameter, or a model type, however in analogous art of data management, Li teaches:
  	searching the model index comprises searching the model index based on at least one of a model parameter, a model hyperparameter, or a model type. 
(Paragraphs [0010]-[0011] and [0027])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Weber and Pachisia and Li by incorporating the teaching of Li into the method of Weber and Pachisia. One having ordinary skill in the art would have found it motivated to use the data management of Li into the system of Weber and Pachisia for the purpose of improving model retrieval.

Claim 39 is a method claim corresponding to system claim 28 and it is rejected under the same rational as claim 28.

 
Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Weber and Pachisia in view of Zavesky et al (hereinafter Zavesky) US Publication No 20190188605.

As per claim 29, Weber and Pachisia teach:
The system of claim 27, wherein: 
the request includes at least one of a data schema or a statistical metric; 
(paragraphs [0044], [0049], [0056] [0096], [0111], [0158])( Weber)
Weber and Pachisia do not explicitly teach and the distribution model is determined based on the distribution model having at least one of a model data schema overlapping with the data schema or a model statistical metric within a tolerance of the statistical metric, however in analogous art data management, Zavesky teaches:
and the distribution model is determined based on the distribution model having at least one of a model data schema overlapping with the data schema or a model statistical metric within a tolerance of the statistical metric.  
(Fig. 2 and paragraph [0033])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Weber and Pachisia and Zavesky by incorporating the teaching of Zavesky into the method of Weber and Pachisia. One having ordinary skill in the art would have found it motivated to use the data management of Zavesky into the system of Weber and Pachisia for the purpose of optimizing model retrieval/usage.


Claims 31-33 and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weber and Pachisia in view of Gregory Tseng (hereinafter Tseng) US Publication No 20190005142.

As per claim 31, Weber and Pachisia do not explicitly teach determining the profile of the request dataset comprises retrieving the profile from the request, however in analogous art of data management, Tseng teaches:
determining the profile of the request dataset comprises retrieving the profile from the request.  
(Abstract and paragraphs [0023] and [0099])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Weber and Pachisia and Tseng by incorporating the teaching of Tseng into the method of Weber and Pachisia. One having ordinary skill in the art would have found it motivated to use the data management of Tseng into the system of Weber and Pachisia for the purpose of automating content generation.

As per claim 32, Weber and Pachisia do not explicitly teach determining the profile of the request dataset comprises accessing a storage location identified in the request, however in analogous art of data management, Tseng teaches:
determining the profile of the request dataset comprises accessing a storage location identified in the request. 
 (Abstract and paragraphs [0007], [0023]. [0034] and [0099])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Weber and Pachisia and Tseng by incorporating the teaching of Tseng into the method of Weber and Pachisia. One having ordinary skill in the art would have found it motivated to use the data management of Tseng into the system of Weber and Pachisia for the purpose of automating content generation.

As per claim 33, Weber and Pachisia do not explicitly teach wherein the profile of the request dataset includes at least one of a number of dataset dimensions or a dataset format, however in analogous art of data management, Tseng teaches:
profile of the request dataset includes at least one of a number of dataset dimensions or a dataset format.
 (Abstract and paragraphs [0007], [0023]. [0034] and [0099] and [0111])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Weber and Pachisia and Tseng by incorporating the teaching of Tseng into the method of Weber and Pachisia. One having ordinary skill in the art would have found it motivated to use the data management of Tseng into the system of Weber and Pachisia for the purpose of automating content generation.

Claim 40 is a method claim corresponding to system claim 33 and it is rejected under the same rational as claim 33.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        12/3/2022